           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     EASTERN DIVISION

PATRICK CANTRELL, SR.
Reg. #22630-075                                            PLAINTIFF

v.                      No. 2:18-cv-35-DPM

MICHELLE WINGO, P.A. at Forrest City;
SHEILA STINSON-WOODARD, Dr.;
BRENDA HOY, H.A.; GENE BEASLEY, Warden;
and D.J. HARMON, Acting Regional Director            DEFENDANTS

                              ORDER
     Unopposed recommendation, NQ 41, adopted.    FED.   R. Crv. P. 72(b)
(1983 addition to advisory committee notes). Motions, NQ 20 & NQ 33,
granted. Cantrell's complaint will be dismissed without prejudice for
failure to exhaust. An in forma pauperis appeal from this Order and
accompanying Judgment would not be taken in good faith. 28 U.S.C.
§ 1915(a)(3).

     So Ordered.



                                     D.P. Marshall Jr.
                                     United States District Judge

                                        7 ~VAA,Y ;;lo/9
